OPINIÓN DISIDENTE DEL,
JUEZ ASOCIADO SB. WOLF,
CON IjA GUAU ESTÁ CONFORME EL JUEZ ASOCIADO SR. DEL TORO.
Disiento por los fundamentos del caso Martorell v. Ochoa, 23 D. P. R. 31. La opinión de la mayoría, tal como la en-tiendo, aprueba esa decisión y fija la ley para esta Isla. Una corte sin jurisdicción no- puede dar autorización a nadie para enajenar bienes de menores. Longpré v. Díaz, 237 U. S. 512,
La falta de jurisdicción impide que se levante siquiera la cuestión del color of title, que equivale para casi todos Ion fines a la frase justo título. Ni me parece tampoco que pueda salvarse la situación sosteniendo, según se ha sugerido, que antes de 1905 y de haber sido resuelto el caso de Esterás v. Arroyo, 16 D. P. R. 725, había la creencia general de que cualquiera corte de distrito podía conceder tal autorización. *785La ley era claramente distinta, como se establece en el caso de Martorell v. Ochoa, 23 D. P. R. 31, supra,. No había juris-dicción ni regla de propiedad basadas en la decisión de nn tribunal competente. Desde 1889, en que el Código Civil Es-pañol empezó a regir, basta 1902, no bubo oportunidad para aplicar la doctrina del stare decisis. No discuto la buena fe de los apelados. El “justo título” y la buena fe eran ambos esenciales. El desconocimiento de .la ley por parte de aque-llas personas que intervinieron en el título de que se trata, no puede afectar el derecho de los menores.